Opinion by
Mr. Justice Fell,
This was an action to recover damages for false imprisonment. From the record of the common pleas, offered in evidence by the plaintiff, it appeared that an injunction had been issued by the court restraining the defendants named in the bill, and all other persons, from the time when they should have knowledge of the injunction from interfering with the works and the employees' of the Somerset Coal Company, the defendant in this action. Upon petition supported by affidavits that the plaintiff and others, with a full knowledge of the injunction, had intentionally and defiantly violated it, a rule was granted to show cause why they should not be attached for contempt. After a hearing at which the plaintiff was present, and while the case was pending and undetermined, a second petition was presented to the court in which it was alleged that the plaintiff had further violated tbe injunction. On this petition an attachment was issued, and the plaintiff was arrested by the sheriff and confined in the county jail. On the return day of the writ he was given a hearing, and it was found that he had violated the injunction and was in contempt. The order made was : “ We do not now impose upon the said John Hoskins any fine but direct that upon the payment of the' costs he be discharged from the custody of the sheriff.”
A nonsuit was entered for the reasons, among others, that *375the decree of the court in the contempt proceedings was binding on a court of co-ordinate jurisdiction. In Williamson’s Case, 26 Pa. 9, it was said : “ A sentence for contempt is not essentially different from any other judgment, decree or sentence. It is a matter adjudicated, and it belongs to the very essence of governmental order that it cannot be reviewed except by the court that pronounced it, or by its official superior.” In Doyle v. Commonwealth ex rel. Davis, 107 Pa. 20, the relator was discharged by one court of common pleas from arrest under an attachment issued by another court. It was said in the opinion: “ It is very evident that this is substantially a review and reversal of the judgment on which the writ of attachment was based, and the question is whether one court can modify or set aside the judgment of another court of coordinate jurisdiction. If it can, the most deplorable consequences would likely ensue ; we have no hesitation in saying that no such power exists.” The order of the court discharging the plaintiff on payment of costs was not, as argued, a discharge because of the failure to make out a case against him; it was in effect a sentence to pay the costs following an adjudication that he was in contempt.
The judgment is affirmed.